Citation Nr: 0937019	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder to include adjustment reaction to adult 
life.

2.  Entitlement to a compensable disability rating for right 
ear hearing loss.

3.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1967 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

In correspondence dated in August 25, 2009, the Board 
notified the Veteran that the Veterans Law Judge who 
conducted his December 2, 2004 hearing was no longer employed 
by the Board and that the Veteran under 38 U.S.C. § 7107(c) 
and 38 C.F.R. § 20.707, was entitled to a new hearing should 
he elect to have one.  In his September 16, 2009 response, 
the Veteran stated that he wished to appear at a hearing 
before a Veterans Law Judge of the Board in his local 
regional office.  It is a basic principle of Veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing.  38 U.S.C.A. 
§ 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2009), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  

Therefore, additional action is required in this case to 
provide the Veteran a personal hearing.

Accordingly, this case is REMANDED for the following:  

The Veteran should be scheduled for a 
Board hearing at the RO as soon as it may 
be feasible.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




